Status of Application
Receipt of the Applicant’s Arguments/Remarks, all filed 10/16/2020, is acknowledged.
Any rejection or objection not reiterated in this action is withdrawn. 
Claims 1-11 and 18 are cancelled.
Claims 12-17 and 19-28 are currently under consideration.  
The present application is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12-17 and 19-28 are again rejected under 35 U.S.C. 103 as being unpatentable over Multhaup et al. (US 20100081773 A1) in view of Nie et al. (WO 2009123934 A2) hereinafter Nie and Riggs-Sauthier (US 2010/0284960 A1) hereinafter Riggs-Sauthier.
	Regarding claims 12-17 and 19-28, Multhaup is drawn to a nanocarrier having a dendritic structure which is composed of a dendritic core and therapeutic uses (abstract and claims 1-20).
 	Multhaup discloses administration of the pharmaceutical nanocarrier which transports the active substance may be oral or parenteral. The methods of parenteral administration comprise the topical, intra-arterial, intra-muscular, intramedullary, 
 	Multhaup discloses the outer shell of the nanoparticle is hydrophilic [0014]. The core can be made of various dendritic polymers, e.g., polyglycerol [0016].
 	Multhaup does not explicitly disclose wherein the dendritic core comprises polyglycerol and has a molecular weight of 5-10 kDa, does not disclose an active agent, and does not disclose wherein the effect of an active agent is reduced in the central nervous system.
 	However, Nie is drawn to compositions including a polyglycerol nanocarrier and a therapeutic agent. In certain aspects the disclosed compounds include biocompatible hyperbranched polymer nanocarriers (abstract).
 	Nie discloses a particular disclosed nanoparticle suitable for use as the nanocarrier component is a polyglycerol (PG) organic polymer, the polymer self-assembles under physiological conditions to form a self-assembled nanoparticle that can include a plurality or aggregation of organic polymer-containing molecules (pg. 12, ln 24-28).
 	Nie discloses the organic polymer have an average molecular weight of at least about 5,000 to about 100,000 daltons (overlaps with the range of 5-10 kDa) (pg. 13 ln 30 - pg. 14, ln 4).

 	Nie discloses linkers can enhance self-assembly of the nanoparticles. Linkers of particular lengths are particularly advantageous in promoting the entanglement of individual nanoparticles into larger complexes of nanoparticles (pg. 34, ln 1-11), examples of linker compounds include oligo or poly ethylene glycol (PEG) chains with reactive terminal groups to form covalent bonds with the two conjugate components to be linked (pg. 34, ln 30-32).
 	Nie discloses drugs which may be conjugated to nanoparticles (analgesic and nanocarrier are associated) to help achieve self-assembly of the particles include opioid analgesics: morphine, nalbuphine, pentazocine (analgesic is an opioid having an agonistic or partial agonistic activity on a kappa opioid receptor) (pg. 56, ln 15-18; pg. 59, ln 29).
 	Nie discloses pharmaceutical compositions which include a therapeutically effective amount of a compound prepared for administration to a subject. Nie also discloses methods for administering compounds and compositions (pg. 36, ln 25-29). 
 	Nie does not explicitly disclose wherein the effect of the active agent is reduced in the central nervous system in comparison to a corresponding composition without nanocarrier and wherein there is no targeted release of active agent via tissue-specific
antigen or receptors.
 	However, Riggs-Sauthier is drawn to compositions comprising an opioid agonist (abstract and claims 1-25).
 	Riggs-Sauthier discloses the polymer-opioid antagonist conjugate comprises a water-soluble and non-peptidic polymer covalently attached to an opioid antagonist. The polymer-opioid antagonist conjugate typically comprises a polymer having a molecular weight selected such that the conjugate does not pass to any appreciable degree through the blood-brain barrier and into the central nervous system, wherein the polymer is branched [0056, 0058]. Riggs-Sauthier does not require targeted release of active agent via tissue-specific antigen or receptors in the methods of administering the dosage forms comprising the compositions (abstract).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nanocarrier as taught by Multhaup, to comprise an active pharmaceutical agent, as previously disclosed by Nie, wherein the effect of the active agent is reduced in the central nervous system in comparison to a 
	One of ordinary skill in the art would have been motivated to do so because Multhaup, Nie, and Riggs-Sauthier are in the field of branched polymers; Nie is drawn to compositions including biocompatible hyperbranched polymer nanocarriers (abstract) and Riggs-Sauthier discloses polymer-opioid antagonist conjugate typically comprises a polymer having a molecular weight selected such that the conjugate does not pass to any appreciable degree through the blood-brain barrier and into the central nervous system [0056]. One of ordinary skill in the art would have had a reasonable expectation of success in making the composition as disclosed by the combined teachings of Multhaup, Nie, and Riggs-Sauthier, by applying a known technique to a known product ready for improvement to yield predictable results.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments 
Applicant argues, see pages 5-6 of the remarks, that Multhaup’s teachings are deficient regarding a dendritic core with molecular weight of 5-10 kDa, an active agent, 
 	However, this argument is not persuasive because Nie discloses a particular disclosed nanoparticle suitable for use as the nanocarrier component is a polyglycerol (PG) organic polymer (pg. 12, ln 24-28), and discloses the organic polymer have an average molecular weight of at least about 5,000 to about 100,000 daltons (overlaps with the range of 5-10 kDa) (pg. 13 ln 30 - pg. 14, ln 4). Nie further discloses dendrimers are highly branched polymers and oligomers having a well-defined chemical structure, and as a general rule, dendrimers include a core (dendrimers forming a core) (pg. 15, ln 23-25). Several hyperbranched compounds or dendrimers can be combined together, via a covalent bond or another type of bonding, by means of their end groups to give bridged species (covalent bonds form between a difference in force attraction charges of two end groups; presence of a level of positive or negative charge) (pg. 16, ln 1-7).
The Riggs-Sauthier reference further discloses compositions comprising polymer-opioid antagonist conjugate that comprises a polymer having a molecular weight selected such that the conjugate does not pass to any appreciable degree through the blood-brain barrier and into the central nervous system, wherein the polymer is branched [0056, 0058]. Riggs-Sauthier does not require targeted release of active agent via tissue-specific antigen or receptors in the methods of administering the dosage forms comprising the compositions (abstract).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nanocarrier as taught by Multhaup, to comprise an active pharmaceutical agent, as previously disclosed by Nie, wherein the 

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quanglong Truong whose telephone number is 571-270-0719.  The examiner can normally be reached on Monday to Friday from 8:00 am – 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an to.gov/interviewpractice.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/QUANGLONG N TRUONG/Examiner, Art Unit 1615                                                                                                                                                                                                        

/ARADHANA SASAN/Primary Examiner, Art Unit 1615